Case: 09-11137     Document: 00511150078          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-11137
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PETER M. ESPINOSA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-80-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Peter M. Espinosa presents
arguments that he concedes are foreclosed as this court has repeatedly held that
a sentencing judge may find by a preponderance of the evidence all the facts
necessary to the determination of a sentencing guidelines range. See, e.g.,
United States v. Rhine, 583 F.3d 878, 891 (5th Cir. 2009); United States v.
Stevens, 487 F.3d 232, 245-46 (5th Cir. 2007); United States v. Johnson, 445 F.3d



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-11137   Document: 00511150078 Page: 2    Date Filed: 06/22/2010
                               No. 09-11137

793, 798 (5th Cir. 2006). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2